Filed 4/23/15 P. v. Dove CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B257953

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA421920)
         v.

DAVID LEE DOVE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Anne H.
Egerton, Judge. Affirmed.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                     _____________________________
       Although unable to reach a verdict in count 1 on a charge of attempted murder
(Pen. Code, §§ 664/187),1 the jury convicted defendant and appellant David Lee Dove in
count 2 of assault with a deadly weapon upon Terry Gale O’Neall (§ 245, subd. (a)(1))
and found true the allegation that defendant personally inflicted great bodily injury upon
O’Neall (§ 120227, subd. (a)). In a bifurcated proceeding, the trial court found that
defendant had suffered two prior convictions under the three strikes law (§ 1170.12, subd.
(a)-(d), § 667, subd. (b)-(i)) and two prior serious felony convictions (§ 667, subd. (a)).
       Defendant was sentenced to state prison in count 2 for a term of 25 years to life.
The sentence was enhanced by 13 years, based on 10 years for the prior serious felony
convictions and 3 years for the great bodily injury finding. Defendant filed a timely
notice of appeal from the judgment.
       This court appointed counsel to represent defendant on appeal. On March 12,
2015, appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436,
raising no issues but requesting this court to independently review the appellate record
for arguable contentions. Defendant was advised by letter from this court of his right to
file a supplemental brief within thirty days. The time to file a supplement brief has
elapsed and no brief has been filed.
       We have completed our examination of the record. The record on appeal does not
contain any arguable contentions.
       Defendant’s conviction is supported by substantial evidence. Defendant accused
O’Neall of stealing his drugs. He forcibly knocked O’Neall to the ground and stabbed
her in the chest and the leg, the latter wound in the vicinity of the femoral artery.
Defendant admitted the stabbing to two acquaintances. Defendant considered going back
to kill O’Neall to avoiding being identified by her. One of the treating nurses at the
hospital testified that the chest wound was not life-threatening, but the wound to the leg



       1   All further references are to the Penal Code, unless otherwise indicated.

                                               2
could have been fatal due to its proximity to the femoral artery. O’Neall spent four or
five days in the hospital.
       The jury was properly instructed on the law. The court provided the jury with
pattern instructions on the presumption of innocence, as well as the elements of assault
with a deadly weapon and personal infliction of great bodily injury. The jury was fully
instructed on defendant’s right not to testify, consideration of his oral admission or
confession and the requirement of corroboration, and lesser included offenses. The
sentence imposed by the trial court was consistent with the law.
       The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




              KRIEGLER, J.


We concur:




              MOSK, Acting P. J.




              GOODMAN, J.*




       *Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                              3